DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art does not disclose, teach or suggest an ultra-low-power voltage reference generator in an integrated CMOS circuit, wherein the single regular MOS transistor reference current source and the single regular MOS transistor resistor have opposite temperature coefficients such that a constant with temperature reference voltage VREF is generated from a terminal inter-connecting the regular MOS transistor reference current and body and source of the regular PMOS transistor resistor;
in combination with all the other claimed limitations.
Claims 2 and 19 are allowed for depending from Claim 1.

Regarding Claim 3, the prior art does not disclose, teach or suggest an ultra-low-power voltage reference generator in an integrated CMOS circuit, wherein a gate of the PMOS transistor is connected to its source and its drain is connected to the drain of the NMOS transistor;
in combination with all the other claimed limitations 


Claims 5-10 and 15-18 have been rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Thus, Claims 5-10 and 15-18 are allowed for similar reasons as previously indicated in the Non-final Rejection 09/07/2021, pages 5-7, wherein:
Regarding Claim 5, the prior art does not disclose, teach or suggest an ultra-low-power voltage reference generator in an integrated CMOS circuit, wherein a gate of the higher threshold PMOS transistor is connected to its source and its drain is connected to the source of the lower threshold PMOS transistor;
in combination with all the other claimed limitations.
Claim 6 is allowed for depending from Claim 5.
Regarding Claim 7, the prior art does not disclose, teach or suggest an ultra-low-power voltage reference generator in an integrated CMOS circuit, wherein the regular MOS transistor reference current source is a lower threshold PMOS transistor and the regular MOS transistor resistor is higher threshold PMOS transistor, wherein a gate of the lower threshold PMOS transistor is connected to its source and its drain is connected to the source of the higher threshold PMOS transistor, and the drain of the higher threshold PMOS transistor is connected to ground;
in combination with all the other claimed limitations.
Claim 8 is allowed for depending from Claim 7.

Regarding Claim 9, the prior art does not disclose, teach or suggest an ultra-low-power voltage reference generator in an integrated CMOS circuit, wherein the regular MOS transistor reference current source is a NMOS transistor and the regular MOS transistor resistor is a PMOS transistor, wherein a gate of the NMOS transistor is connected to ground and its source is connected to the source of the PMOS transistor;
in combination with all the other claimed limitations.
Claim 10 is allowed for depending from Claim 9.
Regarding Claim 15, the prior art does not disclose, teach or suggest an ultra-low-power voltage reference generator in an integrated CMOS circuit, wherein the regular MOS transistor reference current source is a NMOS transistor and the regular MOS transistor resistor is a PMOS transistor, wherein a gate of the NMOS transistor is connected to its source and the source of the PMOS transistor, and the drain of the PMOS transistor is connected to ground and its gate;
in combination with all the other claimed limitations.
Claim 16 is allowed for depending from Claim 15.
Regarding Claim 17, the prior art does not disclose, teach or suggest the reference voltage reference generator, wherein the regular MOS transistor reference current source is a NMOS transistor and the regular MOS transistor resistor is a PMOS transistor, wherein a gate of the NMOS transistor is connected to its source and the 
in combination with all the other claimed limitations.
Claim 18 is allowed for depending from Claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DIANA J. CHENG/           Examiner, Art Unit 2849